Citation Nr: 0815919	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  03-21 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.	Entitlement to service connection for a skin disorder, to 
include as due to exposure to ionizing radiation.

2.	Entitlement to service connection for prostate cancer, to 
include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by: Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to July 
1947.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada, which 
declined to reopen the veteran's service connection claim for 
a skin disorder and denied service connection for prostate 
cancer, to include as secondary to exposure to ionizing 
radiation.  The RO issued a notice of the decision in July 
2002, and the veteran timely filed a Notice of Disagreement 
(NOD) in August 2002.  Subsequently, in August 2003, the RO 
provided a Statement of the Case (SOC), and the veteran 
timely filed a substantive appeal.  The RO provided a 
Supplemental Statement of the Case (SSOC) in November 2004.

The veteran requested a video conference hearing on this 
matter, which was held in December 2004 where the veteran 
presented as a witness before a veterans law judge.  A 
transcript of the hearing is of record.  On appeal in May 
2005, the Board reopened the veteran's service connection 
claim for a skin disorder, but denied entitlement on the 
merits, and denied service connection for prostate cancer.  

Thereafter the veteran timely filed an appeal to the United 
States Court of Appeals for Veterans Claims (Court), which, 
in August 2006, vacated and remanded the Board's May 2005 
decision, directing the Board to acquire any outstanding VA 
medical records, obtain a radiation dose assessment, and then 
readjudicate the claims, to include under 38 C.F.R. § 3.311 
relating to radiogenic diseases.  Then in January 2007, the 
Board remanded the case for additional development, to 
include attempting to acquire any lost or outstanding records 
from the ROs in Los Angeles, California and New Orleans, 
Louisiana, obtaining a dosage assessment relating to the 
veteran's exposure to ionizing radiation during his active 
service, and providing proper Veterans Claims Assistance Act 
(VCAA) notice.  The RO provided SSOCs in November 2007 and 
January 2008.   

It should be noted that the veterans law judge who conducted 
the December 2004 video conference hearing no longer worked 
at the Board at the time the appeal returned to the Board for 
further appellate review, and therefore the Board offered the 
veteran the opportunity to partake in another hearing, 
pursuant to 38 U.S.C.A. § 7107(c) and 38 C.F.R. § 20.707, 
which he declined in August 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claims.  38 C.F.R. § 19.9 
(2007).  A summation of the relevant evidence is set forth 
below.  

a. Factual Background
The veteran's Form DD-214 indicates that he served on active 
duty from February 26, 1946 to July 24, 1947, and his AGO 
Form 53-55 conveys that he served in Japan from July 24, 1946 
to June 1, 1947.  

A November 1988 VA medical record indicates that the veteran 
had a dermatological consult for a chronic recurring skin 
condition of the bilateral hands and feet, manifested by 
drying and flaking.  March 1992 and September 1992 VA medical 
notes indicate that the veteran had disphydrotic eczema of 
the hands and feet.

A November 1993 letter from the United States Army Reserve 
Personnel Center indicates that it did not have any of the 
veteran's records, and directed the reader to contact the 
NPRC.    

A November 2001 letter from the National Personnel Records 
Center (NPRC) in response to a congressional inquiry 
indicates that the veteran's military record was loaned to 
the Army Reserve Personnel Command (AR-PERSCOM) "and has not 
yet been returned to the [NPRC]."  The NPRC indicated that 
it was forwarding the veteran's request to that depository, 
and provided the address of said depository.  The record does 
not reflect, however, that the AR-PERSCOM ever submitted a 
response as to its possession of the veteran's service 
records. 

In a March 2002 document, the NPRC indicated that it had 
"conducted an extensive and thorough search of the records 
among our holdings.  We were unable to locate the records 
identified in your request.  On the basis of the request 
presented to NPRC, we have concluded tha[t] the records 
either do not exist, that NPRC does not have them or that 
further efforts to locate them at NPRC would be futile."  
Part of the information upon which it conducted the search, 
however, contained erroneous and not fully inclusive service 
dates of the veteran; that is, the search listed as the 
veteran's service dates, February 26, 1946 to July 24, 1946 
instead of February 26, 1946 through July 24, 1947.

As noted in an August 2002 statement by the veteran's wife, 
she indicated that a few years after she married the veteran 
in 1954, the skin on his hands and feet began to peel.  

In his August 2003 Exposure From Service Activities Form, the 
veteran stated that he received a diagnosis of prostate 
cancer in June 2000 and had a skin disorder from 1948.  He 
also noted that he had dug trenches in Hiroshima during his 
active service.  

In September 2007, the Defense Threat Reduction Agency (DTRA) 
issued its findings in relation to the veteran's worst-case 
estimated exposure to ionizing radiation during his period of 
active service in Japan.  The DTRA indicated that the veteran 
"is not a confirmed participant in the occupation of 
Hiroshima, Japan" as contemplated by 38 C.F.R. § 3.309, but 
noted that it undertook a dose assessment pursuant to 38 
C.F.R. § 3.111.  The DTRA also observed that it had 
"forwarded a Scenario of Participation . . . to [the 
veteran] based on his statements on July 6, 2007," but that 
the veteran "has not returned his Scenario, as we requested.  
Accordingly, we are providing a dose assessment without his 
concurrence with the scenario."  

Thereafter, in November 2007, the veteran submitted a signed 
copy of his Scenario of Participation and Radiation Exposure, 
that the DTRA had requested him to return months earlier.  
This copy contained hand-written notations made by the 
veteran where he disagreed with some of the facts outlined by 
the DTRA.  He indicated that he did not agree with the DTRA's 
scenario for the following reasons, which he stated should be 
considered in his dose assessment, namely that "[w]hile in 
Japan with the 933rd one morning we w[ere] told to get out 
full bag and we were loading onto the truck and taken to 
Hiroshima, Japan.  When we got th[ere] we were told to dig 
trenches and we were told to get into them and they [gave] us 
dark glasses to look at atomic bomb that went off from one of 
those islands.  We did that for a long time until the dark 
smoke came toward us and we were told to get back on the 
truck and we went and put up our tent and stayed over 
night."          

Also in November 2007 and in December 2007, the veteran, 
through his attorney, stated that he had exposure to 
radiation while stationed in Yokohama, Japan.  The veteran 
conveyed that he and a group of soldiers were transported to 
Hiroshima, where they dug trenches.  He also reiterated that 
he did not witness the bombings of Hiroshima or Nagasaki, but 
had witnessed an atomic testing detonation on an offshore 
island.  He therefore requested that VA conduct a records 
search for documents indicating that nuclear testing occurred 
in the vicinity of Japan between July 1946 and June 1947, and 
further asked VA to obtain service records, which the NPRC, 
in November 2001, had indicated were in the possession of the 
Army Reserve Personnel Command.     

b. Discussion
The Board determines that additional development of the 
record must occur.  In particular, as reflected in the March 
2002 document, the NPRC appears to have conducted a search 
for the veteran's service records by using erroneous and 
incomplete dates of service.  In addition, in its November 
2001 letter the NPRC indicated that it had loaned the 
veteran's records to the Army Reserve Personnel Command.  The 
AMC/RO must attempt to acquire the veteran's service records 
from these depositories using correct service dates, and 
obtain negative responses for records that the depositories 
cannot locate.

The record also reflects that the veteran, in November 2007, 
submitted a signed copy of his Scenario of Participation and 
Radiation Exposure, which reflected disagreement with 
portions of the scenario considered by the DTRA when 
assessing the veteran's radiation dose exposure in September 
2007.  The AMC/RO must request that the DTRA consider the 
veteran's changes, and offer a new dose assessment or an 
addendum to its September 2007 assessment based on the 
veteran's notations.     

Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2007).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2. The AMC/RO should attempt to obtain 
the veteran's service records from 
appropriate records depositories, to 
include the National Personnel Records 
Center (NPRC) and the Army Reserve 
Personnel Command.  AMC/RO should ensure 
that it makes a records request using the 
veteran's complete service dates, i.e., 
February 26, 1946 to July 24, 1947.  The 
AMC/RO should request that the 
depositories provide negative responses 
if they cannot locate the veteran's 
records.

3. The AMC/RO should request that the 
DTRA review the veteran's comments and 
changes as reflected in his hand-written 
notations in the November 2007 Scenario 
of Participation and Radiation Exposure, 
and provide a new radiation dose estimate 
for the veteran or an addendum to its 
original September 2007 dose estimate, 
after consideration of the veteran's 
changes. 
		
4. Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claims.  
If either claim remains denied, the 
AMC/RO should issue an appropriate SSOC 
and provide an opportunity to respond.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).









